 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEVIN FRANK LEMMON,                                No. 2:17-cv-1639 KJM KJN P
12                       Petitioner,
13            v.                                         ORDER
14    SCOTT FRAUNHEIM, Warden,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 12, 2019, the magistrate judge filed findings and recommendations herein, which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. On August 7, 2019,

23   petitioner was granted until August 25, 2019, to file objections. Neither party has filed objections

24   to the findings and recommendations.

25          The court presumes that any findings of fact are correct. See Orand v. United States, 602

26   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

27   See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law by the

28   magistrate judge are reviewed de novo by both the district court and [the appellate] court . . . .”).
                                                        1
 1   Having reviewed the file, the court finds the findings and recommendations to be supported by
 2   the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed July 12, 2019, are adopted in full.
 5          2. Petitioner’s application for a writ of habeas corpus is denied.
 6          3. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
 7   § 2253.
 8          4. The clerk of court is directed to close this case.
 9   DATED: November 19, 2019.
10

11
                                                      UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
